COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS


SOFTWARE PIONEERING
SPECIALISTS, L.L.C.,


                            Appellant,

v.

EL PASO TIMES, INC.,

                            Appellee.
§
 
§
 
§
 
§
 
§
 
 § 


No. 08-07-00094-CV

Appeal from the

County Court at Law No. 6

of El Paso County, Texas

(TC# 2004-4448)

MEMORANDUM OPINION

	Pending before the Court is Appellant's motion to dismiss, requesting this Court to
dismiss this appeal with prejudice pursuant to Tex. R. App. P. 42.1(a)(1) as the parties have
reached a settlement agreement in the underlying cause.
	Having reviewed the cause, the Court has concluded that the motion should be granted.  
We therefore dismiss this appeal with prejudice.  See Tex. R. App. P. 42.1(a)(1).  Pursuant to
Tex. R. App. P. 42.1(d), costs of the appeal are taxed against Appellant.

						KENNETH R. CARR, Justice
July 5, 2007

Before Chew, C.J., McClure, and Carr, JJ.